PER CURIAM
 In this action for post-conviction relief, the post-conviction court found that petitioner had failed to demonstrate that he was prejudiced by the failure of the sentencing court to inform him of his constitutional rights before pleading no contest to driving while under the influence of intoxicants.. ORS 135.385; Boykin v. Alabama, 395 US 238, 89 S Ct 1709, 23 L Ed 2d 274 (1969). Prejudice “inheres” in the denial of federal constitutional rights. Stelts v. State of Oregon, 299 Or 252, 701 P2d 1047 (1985).
Reversed and remanded with instructions to grant relief pursuant to ORS 138.520.